Company contact: John B. Kelso, Director of Investor Relations 303.837.1661 or john.kelso@whiting.com Whiting Petroleum Corporation’s Third Quarter 2008 Earnings Reach a Record $112.4 Million or $2.65 per Share Discretionary Cash Flow Increases to a Record $255.6 Million Record Q3 08 Average Production of50,480 BOE/D Up 24% from Q3 07 and Up 14% from Q2 08 Record September 2008 Production of51,700 BOE/D Up 10% from June 2008 Average of 47,100 BOE/D DENVER – October 29, 2008 – Whiting Petroleum Corporation (NYSE: WLL) today reported record third quarter 2008 net income of $112.4 million, or $2.66 per basic share and $2.65 per diluted share, on total revenues of $388.4 million.This compares to third quarter 2007 net income of $47.7 million, or $1.14 per basic share and $1.13 per diluted share, on total revenues of $233.5 million.During the third quarter of 2008, Whiting recognized a non-cash, after-tax unrealized gain on commodity derivative contracts of $6.7 million, or $0.16 per share. Discretionary cash flow in the third quarter of 2008 totaled a record $255.6 million, more than double the $108.0 million reported for the same period in 2007.A reconciliation of discretionary cash flow to net cash provided by operating activities is included at the end of this news release.The increases in net income and discretionary cash flow in the third quarter of 2008 versus the comparable 2007 period were primarily the result of a 24% increase in the Company’s total equivalent production, a 43% increase in the Company’s realized oil price (net of hedging) and a 71% increase in its realized gas price. Production in the third quarter of 2008 totaled a record of 4.64million barrels of oil equivalent (MMBOE), of which 3.28million barrels were crude oil (71%) and 1.36 MMBOE was natural gas (29%).This third quarter 2008production total equates to a daily average production rate of 50,480barrels of oil equivalent (BOE),compared to the 40,640 BOE per day average rate in 2007’s third quarter. The third quarter 2008 daily average production rate of 50,480 BOE represents a 14% sequential increase from the second quarter 2008 average daily rate of 44,200 BOE.September 2008 average production of 51,700 BOE per day represents a 10% increase from the June 2008 average daily rate of 47,100 BOE. Approximately 1,480 BOE per day of production was interrupted during September 2008 due to Hurricane Ike.Substantially all of this production was back on stream by October 1, 2008. Production increases were due to a combination of successful drilling results in the prolific Bakken and Piceance projects as well as continued production increases from the Company’s CO2 flood projects at the Postle and North Ward Estes fields.The primary contributor to Whiting’s production increases in the third quarter of 2008 came from new wells in the Middle Bakken formation in the Sanish and Parshall fields in Mountrail County, North Dakota.The following table summarizes the Company’s operated and non-operated net production from the Sanish and Parshall fields in the third quarter and in September 2008: Operated and Non-operated Bakken Net Production by Field (In BOE) 3rd Qtr 2008 September 2008 Parshall Sanish Total Parshall Sanish Total Whiting Operated 72,126 418,100 490,226 38,435 156,070 194,505 Non-Operated 446,679 446,679 156,049 156,049 Other Non-Operated 5,592 41,919 47,511 2,305 19,736 22,041 524,397 460,019 984,416 196,789 175,806 372,595 Daily BOE 5,700 5,000 10,700 6,560 5,860 12,420 Commercial Banking Facility In
